         Case 8:20-cv-01320-TDC Document 135 Filed 10/14/20 Page 1 of 4




                                                             October 14, 2020

VIA ECF

The Honorable Theodore D. Chuang
United States District Judge
U.S. District Court for the District of Maryland
6500 Cherrywood Lane, Suite 245A
Greenbelt, MD 20770

       Re: American College of Obstetricians and Gynecologists v. U.S. Food and Drug
       Administration, Case No. 20-1320

Dear Judge Chuang,

        We write pursuant to § II.A of the May 28, 2020 Case Management Order (Dkt. 22) and in
advance of the October 15 status conference. On October 8, the Supreme Court issued an order on
Defendants’ application for a stay pending appeal, stating that “a more comprehensive record
would aid th[e] Court’s review” and that the Court would therefore “hold the Government’s
application in abeyance to permit the District Court to promptly consider a motion by the
Government to dissolve, modify, or stay the injunction, including on the ground that relevant
circumstances have changed.” Food & Drug Admin. v. Am. Coll. of Obstetricians & Gynecologists,
No. 20A34, 592 U.S. _______ (2020), slip. op. at 1. “Without indicating [its] view on the merits,”
the Court noted in its one-paragraph order Defendants’ argument that the injunction is “overly
broad, given that it applies nationwide and for an indefinite duration regardless of the improving
conditions in any individual State.” Id. at 1. This suggests that the Court is particularly interested
in further record development regarding the status of the COVID-19 pandemic and whether the
scope of the injunction was proper.

        In opposing any further motion by Defendants to dissolve, modify, or stay the injunction,
Plaintiffs intend to submit additional evidence regarding, inter alia, the ongoing nationwide threat
of COVID-19. In addition, Plaintiffs believe that answers from Defendants to a limited set of
targeted questions is necessary to ensure that this Court and the Supreme Court have a
“comprehensive record” as to whether nationwide injunctive relief continues to be proper.
Specifically, Plaintiffs ask this Court to direct Defendants to submit written responses to the
following questions along with any motion to stay, modify or dissolve the injunction, and/or that
the Court schedule Plaintiffs’ response to any such motion only after Defendants respond to the
following questions:

   1. Do the ETASU C suspensions Defendants described in Dkt. 78 apply nationwide?

   2. Do Defendants’ representations to the Court in Dkt. 78 remain accurate and/or has the U.S.
      Food and Drug Administration (“FDA”) suspended any additional ETASU requirements
      during the public health emergency (“PHE”)? Please describe any additional suspensions
      and the circumstances under which they were issued.
        Case 8:20-cv-01320-TDC Document 135 Filed 10/14/20 Page 2 of 4
The Honorable Theodore D. Chuang
October 14, 2020
Page 2


  3. On October 2, Defendant Azar renewed the COVID-19 PHE nationwide, effective October
     23, 2020 (when the prior COVID-19 PHE determination would have automatically
     expired). Did Secretary Azar consider limiting the COVID-19 PHE to only certain states,
     as permitted under section 319 of the Public Health Service Act?

  4. In Dkt. 78, Defendants stated that “the HHS Secretary, with the concurrence of the Acting
     DEA Administrator, designated that the telemedicine exception in section 802(54)(D) of
     the Controlled Substances Act applies during the public health emergency to all schedule
     II-V controlled substances and in all areas of the United States.” Please confirm that the
     HHS Secretary has authority to limit the telemedicine exception under section 802(54)(D)
     of the Controlled Substances Act to only patients located in certain areas of the United
     States, but that Secretary Azar, with the concurrence of the Acting DEA Administrator,
     instead determined that it should extend to patients in all areas of the United States for as
     long as the PHE is in effect.

  5. In March 2020, Defendant HHS’s Centers for Medicare & Medicaid Services announced
     that it would temporarily expand Medicare coverage to include a broader range of
     telemedicine services under section 1135 waiver authority and the Coronavirus
     Preparedness and Response Supplemental Appropriations Act. Please confirm that the
     HHS Secretary has authority to grant state-level 1135 waivers, but that Secretary Azar
     instead determined that this coverage expansion should extend to patients in all areas of
     the United States for as long as the PHE is in effect.

  6. In March 2020, Defendant FDA issued new guidance giving sponsors of clinical trial
     studies discretion to forgo in-person visits otherwise required by the study’s approved
     protocol during the PHE. Please confirm that FDA had discretion to limit this guidance
     only to trial participants located in certain areas of the United States, but instead determined
     that this non-enforcement policy should extend to trial participants in all areas of the United
     States. Please also confirm whether this guidance remains in effect nationwide.

  7. In March 2020, Defendant HHS’s Office for Civil Rights (OCR) announced that it would
     not enforce certain potential penalties for Health Insurance Portability and Accountability
     Act (HIPAA) violations against healthcare providers that serve patients through everyday
     communications technologies, such as FaceTime and Zoom, during the COVID-19
     nationwide PHE. Please confirm that OCR had discretion to limit this non-enforcement
     guidance only to health care providers located in certain areas of the United States, but
     instead determined that this non-enforcement policy should extend to providers in all areas
     of the United States. Please also confirm whether this guidance remains in effect
     nationwide.

  8. In June 2020, Defendant FDA issued new guidance relaxing requirements for prescription-
     drug samples to permit patients to receive such medication by mail or common carrier at
     their homes in order to ensure patient and healthcare provider safety during the PHE. Please
     confirm that FDA had discretion to limit this guidance only to patients located in certain
        Case 8:20-cv-01320-TDC Document 135 Filed 10/14/20 Page 3 of 4
The Honorable Theodore D. Chuang
October 14, 2020
Page 3

       areas of the United States, but instead determined that this non-enforcement policy should
       extend to patients in all areas of the United States. Please also confirm whether this
       guidance remains in effect nationwide.

   9. Do Defendants contend that any harms have occurred since the injunction took effect? To
      which, if any, person or entity? On what evidence, if any, is any contention of harm based?

       Plaintiffs notified Defendants of these questions on the morning of October 14 and
requested that they be in a position to state their position on these requests at the October 15 case
management conference.


                                              Respectfully submitted,

/s/ Julia Kaye                                        /s/ John A. Freedman
AMERICAN CIVIL LIBERTIES UNION                        ARNOLD & PORTER KAYE
FOUNDATION                                            SCHOLER LLP
Julia Kaye*                                           John A. Freedman (D. Md Bar. No 20276)
Ruth Harlow*                                          R. Stanton Jones (D. MD. Bar No. 20690)
Rachel Reeves*                                        David J. Weiner*
Jennifer Dalven*                                      Jocelyn A. Wiesner*
125 Broad Street, 18th Floor                          Andrew Tutt*
New York, NY 10004                                    Gina Colarusso*
T: (212) 549-2633                                     601 Massachusetts Ave., NW
F: (212) 549-2650                                     Washington, DC 20001
jkaye@aclu.org                                        T: (202) 942-5000
rharlow@aclu.org                                      F: (202) 942-5999
rreeves@aclu.org                                      john.freedman@arnoldporter.com
jdalven@aclu.org                                      stanton.jones@arnoldporter.com
                                                      david.weiner@arnoldporter.com
Lorie Chaiten*                                        jocelyn.wiesner@arnoldporter.com
1640 North Sedgwick Street                            andrew.tutt@arnoldporter.com
Chicago, IL 60614-5714                                gina.colarusso@arnoldporter.com
rfp_lc@aclu.org
T: (212) 549-2633                                     *admitted pro hac vice
F: (212) 549-2650



                                                      Attorneys for Plaintiffs
         Case 8:20-cv-01320-TDC Document 135 Filed 10/14/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that this document will be served on the Defendants in accordance with

Fed. R. Civ. P. 5.


                                           /s/ John A. Freedman
                                           John A. Freedman
                                           601 Massachusetts Ave., NW
                                           Washington, DC, 20001
                                           T: (202) 942-5000
                                           john.freedman@arnoldporter.com
